             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:20-cv-00182-MR-WCM


JENNIFER LONGO,                   )
                                  )
                      Plaintiff,  )
                                  )
      vs.                         )          ORDER
                                  )
ELIZABETH ASPINWALL,              )
individually and in her official  )
capacity as an employee of        )
Western Carolina University, and  )
WESTERN CAROLINA UNIVERSITY, )
                                  )
                      Defendants. )
_______________________________ )

     THIS MATTER is before the Court on the Defendants’ Motion to

Dismiss [Doc. 5] and the Magistrate Judge’s Memorandum and

Recommendation [Doc. 12] regarding the disposition of that motion.

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendants’ motion and to submit a

recommendation for its disposition.

     On December 8, 2020, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a




     Case 1:20-cv-00182-MR-WCM Document 14 Filed 12/29/20 Page 1 of 2
recommendation regarding the Defendants’ motion. [Doc. 12]. The parties

were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Defendant’s Motion to Dismiss should be denied

without prejudice.1

         IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 12] is ACCEPTED, and the Defendants’ Motion to

Dismiss [Doc. 5] is DENIED WITHOUT PREJUDICE.
                                    Signed: December 29, 2020
         IT IS SO ORDERED.




1 The Magistrate Judge also recommended that the Plaintiff be directed to file an
Amended Complaint.          Subsequent to the entry of the Memorandum and
Recommendation, the Plaintiff filed an Amended Complaint. [Doc. 13]. Accordingly, that
portion of the Magistrate Judge’s recommendation is now moot.
                                          2



         Case 1:20-cv-00182-MR-WCM Document 14 Filed 12/29/20 Page 2 of 2
